Citation Nr: 0632471	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-44 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

A hearing was held at the RO in October 2005 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In a March 2006 decision, the Board denied service connection 
for post-traumatic stress disorder, residuals of a shell 
fragment wound to the clavicle, and determined that new and 
material evidence had not been received to reopen a claim of 
service connection for bilateral hearing loss.  The issue of 
service connection for bilateral tinnitus was remanded to the 
RO for additional evidentiary development.  A review of the 
record shows that the RO has complied with all remand 
instructions and that the issue is now ready for review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Tinnitus was not present during service or for many years 
thereafter and the most probative evidence indicates that the 
veteran's current tinnitus is not causally related to his 
active service or any incident therein.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a December 2003 letter issued prior to the 
initial rating decision on appeal, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran that VA would assist him in obtaining any 
additional information in support of his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

Under the facts of this case, the only Dingess/Hartmann 
element specifically at issue is element (3), a connection 
between the veteran's service and his current tinnitus 
disability.  The December 2003 VCAA letter adequately 
addressed this element.  Thus, any failure to specifically 
advise the veteran of the remaining elements prior to an 
initial decision on his claim is harmless error.  In any 
event, the Board notes that in an April 2006 statement of the 
case, the RO specifically notified the veteran of all the 
specified Dingess/Hartmann elements.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The Board notes that the veteran has reported in clinical 
settings that he is in receipt of disability benefits, 
apparently from the Social Security Administration (SSA).  
The nature of the disability or disabilities for which he was 
awarded such benefits is not specified.  The medical evidence 
of record shows that he is under treatment for several 
medical conditions.  Even presuming that the veteran was 
awarded disability benefits at least in part due to tinnitus, 
the Board finds that there is no indication that additional 
records from SSA would be relevant to the question at issue 
in this case, namely, whether the veteran's current tinnitus 
is related to his active service.  The veteran has not argued 
otherwise.  Thus, the Board finds that no useful purpose 
would be served by delaying the adjudication of this claim in 
order to obtain records from SSA.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
veteran has not argued otherwise.  

Under the VCAA, VA's duty to assist also includes obtaining a 
medical opinion if such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4) (2006).  In March 2006, 
the veteran was afforded a VA medical examination in 
connection with his claim.  38 C.F.R. § 3.159(c)(4) (2006).  
The Board finds that the examination report provides the 
necessary medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Factual Background

The veteran's service medical records show that in December 
1968 he sought treatment after he sustained powder burns on 
his left hand and neck when a machine gun overheated and 
exploded.  His powder burn wounds were dressed.  Treatment 
records pertaining to this incident are negative for 
complaints or findings of tinnitus, as are the remainder of 
the veteran's service medical records.  At his March 1969 
military separation medical examination, the veteran's ears 
were normal on clinical evaluation.  Audiometric testing did 
not reveal a hearing loss disability.  On a report of medical 
history, the veteran denied a history of hearing loss or 
other ear trouble.  

In July 1980, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss and a scar in the throat.  His application is silent for 
any mention of tinnitus.  His claim was denied in an August 
1980 rating decision.

In June 1991, the veteran again submitted an application for 
VA compensation benefits, seeking service connection for 
hearing loss and a scar in the throat.  His application is 
silent for any mention of tinnitus.  

In support of his claim, the veteran submitted private 
medical records, dated from September 1981 to July 1991.  In 
pertinent part, these records show that in September 1981, 
the veteran reported hearing loss since Vietnam.  He had no 
complaints of tinnitus at that time, however.  In March 1984, 
the veteran denied tinnitus.  The following month, in April 
1984, the veteran reported experiencing intermittent 
tinnitus.  

In an August 1991 rating decision, the RO denied the 
veteran's claims of service connection for hearing loss and a 
scar in the throat.  

In February 1993, the veteran submitted a claim for pension 
benefits.  Again, his application is silent for any mention 
of tinnitus.  

Medical evidence received in support of the veteran's pension 
claim included a September 1992 examination report showing 
that the veteran was evaluated in connection with his 
complaints of hearing loss.  On examination, the veteran 
reported hearing loss since 1976 or 1977, gradually 
increasing since that time.  He also complained of constant 
bilateral tinnitus for the last ten years.  The veteran 
reported that he was in the military from 1967 to 1969, 
during which time he was exposed to the loud noise of a 
machine gun blowing up.  From 1969 to 1991, he worked at a 
steel mill.  He indicated that for the first five years, he 
had worked on grinders grinding welds on drums.  He indicated 
that this was his noisiest job, and he did not wear hearing 
protection.  He indicated that he then worked in fabrication 
for 18 months, without hearing protection.  He indicted that 
he then went back to using grinders and hammers and began 
wearing ear plugs in 1980, and hearing muffs in 1989.  

After examining the veteran, the private physician indicated 
that the veteran had hearing loss.  With respect to etiology, 
the private physician noted that the veteran had been exposed 
to noise during service and thereafter at work, which may 
have contributed to his hearing loss.  However, he indicated 
that the veteran's pattern of bilateral hearing loss was more 
suggestive of other etiology such as heredity and/or systemic 
disease.  The examiner did not specifically comment on the 
veteran's tinnitus.  

In a November 1992 letter, the private physician who had 
previously examined the veteran indicated that based on the 
results of additional testing and his review of additional 
records, he had concluded that the veteran's hearing loss was 
not due primarily to noise exposure but was more likely due 
to a combination of heredity and systemic disease.  

In a January 1994 rating decision, the RO denied the 
veteran's claim for pension.

In August 2003, the veteran submitted a claim of service 
connection for additional disabilities, including tinnitus.  

In support of his claim, the RO obtained VA clinical records, 
dated from June 2003 to September 2005.  These records show 
that the veteran received treatment for numerous medical 
conditions, including depression, hypertension, sleep apnea, 
and a seizure disorder.  In June 2003, the veteran underwent 
audiological evaluation.  The diagnoses included tinnitus.  
In September 2005, he was seen for a hearing aid adjustment.  

In October 2005, the veteran testified at a Board hearing at 
the RO.  He indicated that he began to experience tinnitus 
during service, shortly after he was exposed to the loud 
noise from the machine gun explosion.  He claimed that he 
went to a company medic twice following the explosion and 
complained of ringing in his ears, but was advised that it 
would go away.  He indicated, however, that it had persisted.  
The veteran indicated that several doctors had told him that 
his tinnitus was related to the gun explosion noise, but that 
they had refused to provide a written statement to that 
effect.  

The veteran underwent VA medical examination in March 2006.  
He reported that he had a long history of tinnitus, which 
dated from a machine gun explosion during service.  After 
service, he indicated that he worked in a steel mill in an 
industrial setting, although he wore hearing protection.  
After examining the veteran and reviewing his claims folder, 
the examiner diagnosed the veteran as having tinnitus.  The 
audiologist noted that the contemporaneous medical records 
were inconsistent with the veteran's current reports of 
constant tinnitus since service and therefore concluded that 
it was less likely than not that the veteran's onset of 
tinnitus was related to his service but was likely due to a 
combination of factors, as noted by the private physician in 
1992.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


Analysis

The veteran seeks service connection for tinnitus.  He 
contends that his tinnitus is causally related to his active 
service, particularly an episode in which a machine gun 
exploded near his ear.  He claims that he began to experience 
tinnitus shortly thereafter has continued to experience 
tinnitus on a continuous basis since that time.  

As a preliminary matter, the Board notes that the objective 
evidence of record does not support the veteran's contentions 
that he experienced tinnitus in service and on a continuous 
basis thereafter.

For example, the service medical records are entirely 
negative for notations of tinnitus.  While he received 
medical treatment in December 1968 for powder burns on his 
left hand and neck when a machine gun overheated, no 
complaints or findings of tinnitus were noted at that time.  
Moreover, at his March 1969 military separation medical 
examination, the veteran's ears were normal on clinical 
evaluation and he specifically denied hearing loss or other 
ear trouble.  

The Board further notes that in July 1980, the veteran 
submitted an application for VA compensation benefits.  His 
application is silent for any mention of tinnitus.  In fact, 
the contemporaneous records are negative for complaints or 
findings of tinnitus until April 1984, approximately 15 years 
after service separation, when the condition was noted in a 
private medical record.  Similarly, the Board notes that in 
September 1992, when the veteran was evaluated in connection 
with his complaints of hearing loss, he reported constant, 
bilateral tinnitus only for the last ten years.  

Based on the foregoing evidence, the Board finds that it 
cannot be said that the veteran's tinnitus was present in 
service or within the first post-service year.  Likewise, the 
Board has considered the provisions of 38 C.F.R. § 3.303(b), 
in light of the veteran's claims of continuous tinnitus 
symptomatology since service.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment.  However, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Id. 

The record in this case discloses a span of thirteen to 
fifteen years without any contemporaneous clinical evidence 
to support the veteran's assertions of a continuity of 
tinnitus symptomatology.  The fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports any recent contention that the veteran experienced 
continuous tinnitus symptomatology since service injury is 
highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage v. 
Gober, 1 Vet. App. 488.  Thus, the Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran of events which 
occurred many years previously.

In view of the foregoing, the Board finds that bilateral 
tinnitus was not present in service or for many years 
thereafter, nor does the objective evidence of record support 
the veteran's contentions of continuous symptomatology since 
service.

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current tinnitus and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In that regard, the medical evidence of record includes the 
September and November 1992 private medical records 
attributing the veteran's hearing loss disability to heredity 
or systemic causes.  In March 2006, a VA examiner, after 
examining the veteran and reviewing his claims folder, 
reached the same conclusion with respect to the veteran's 
tinnitus, stating that it was less likely that the veteran's 
tinnitus was related to his active service.  

The Board notes that there is no medical opinion linking the 
veteran's current tinnitus to his active service.  While the 
veteran himself has argued that his tinnitus is casually 
related to the in-service machine explosion, as the record 
does not establish that he possesses a recognized degree of 
medical knowledge, his opinion is not probative.  He lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has also considered the veteran's hearing testimony 
to the effect that several doctors have told him that they 
believe his tinnitus is related to service.  However, a 
claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, the veteran's assertions in this regard do not 
provide a basis on which to grant the claim.

In summary, the Board finds that the evidence shows that 
tinnitus was not present in service or for many years 
thereafter and the record contains no probative evidence that 
the veteran's tinnitus is causally related to his active 
service or any incident therein.  For these reasons, the 
preponderance of the evidence is against the claim of service 
connection for tinnitus.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


